DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 16/793,789 is responsive to the Request for Continued Examination (RCE) filed 01/25/2021, in response to the Final Rejection of 10/28/2020 and advisory action of 01/11/2021. Claims 4 and 11 have been cancelled. Claims 1-3, 5-10, and 12-15 have been amended. Currently, claims 1-3, 5-10, and 12-15 are pending and are presented for examination. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Response to Arguments
4. 	Applicant’s remarks, see pages 7-9, with respect to the amendment and argument have been fully considered and are persuasive.  There are no issue(s) remaining.

Allowable Subject Matter
5.	Claims 1-3, 5-10, and 12-15 are allowed.

Reasons for Allowance
6.	The following is an examiner's statement of reasons for allowance: The prior arteither singly or in combination fails to specifically disclose the limitations of the independent claims as set forth in applicants amendment and associated remarks filed 12/30/2020.
	Most Pertinent Prior Art(s):
Hung et al. (US2020/0099951A1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486